Exhibit 10.2

 

UNITED THERAPEUTICS CORPORATION

GRANT NOTICE FOR
2019 INDUCEMENT STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS
FOR EMPLOYEES

 

FOR GOOD AND VALUABLE CONSIDERATION, and as an inducement material to
Participant named below entering into employment with United Therapeutics
Corporation (the “Company”), the Company hereby grants to Participant named
below the restricted stock units (the “Award”) with respect to the number of
shares of its $0.01 par value common stock (the “Shares”), that are covered by
this Award, as specified below, subject to the conditions set forth in this
Grant Notice, the United Therapeutics Corporation 2019 Inducement Stock
Incentive Plan (the “Plan”) and the Standard Terms and Conditions for Employees
(the “Standard Terms and Conditions”) promulgated under such Plan, each as
amended from time to time.  This Award is granted pursuant to the Plan and is
subject to and qualified in its entirety by the Standard Terms and Conditions.

 

Name of Participant:

 

 

 

Grant Date:

 

 

 

Number of Shares Covered by Restricted Stock Units Pursuant to this Award:

 

 

 

Vesting Schedule:

 

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.  Such
acceptance shall be effected by such method(s) as determined by the Company,
which may include acceptance by electronic means.

 

--------------------------------------------------------------------------------



 

UNITED THERAPEUTICS CORPORATION

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

FOR EMPLOYEES

 

These Standard Terms and Conditions for Employees (these “Standard Terms and
Conditions”) apply to the Award (as defined below) of restricted stock units
granted to an individual as an inducement material to such individual entering
into employment with the Company (as defined below).  The Award is granted
pursuant to the United Therapeutics Corporation 2019 Inducement Stock Incentive
Plan (the “Plan”), which is evidenced by a Grant Notice or an action of the
Administrator that specifically refers to these Standard Terms and Conditions. 
In addition to these Standard Terms and Conditions, the Award shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan.

 

1.                                      TERMS OF AWARD

 

United Therapeutics Corporation (the “Company”) has granted to the Participant
named in the Grant Notice provided to said Participant herewith (the “Grant
Notice”) an award of a number of Restricted Stock Units (the “Award”) specified
in the Grant Notice.  Each Restricted Stock Unit represents the right to receive
one share of the Company’s $0.01 par value common stock (the “Shares”), upon the
terms and subject to the conditions of the Grant Notice, these Standard Terms
and Conditions, as amended from time to time, and the Plan.  For purposes of
these Standard Terms and Conditions and the Grant Notice, any reference to the
Company shall include a reference to any Subsidiary or Affiliate of the Company.

 

2.                                      VESTING OF AWARD

 

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice.  The vesting period of the Award may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time basis, subject to the requirements of Section 409A of the
Code.

 

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary:

 

A.                                    If the Participant’s Termination of
Employment is by reason of death or Disability, the Award shall fully vest.

 

B.                                    If the Participant’s Termination of
Employment is for any reason other than death or Disability, any portion of the
Award that is not vested at the time of such Termination of Employment (after
taking into account any accelerated vesting under Section 3 below or any other
agreement between the Participant and the

 

2

--------------------------------------------------------------------------------



 

Company) shall be forfeited and canceled as of the date of such Termination of
Employment.

 

3.                                      CHANGE IN CONTROL

 

Notwithstanding any other provision in the Plan or these Standard Terms &
Conditions to the contrary, the Award shall fully vest (a) upon a Change in
Control if the Award is not assumed by, or a substitute award granted, in
connection with such Change of Control, (b) upon a Qualifying Termination of the
employment of the Participant within twelve (12) months following a Change in
Control if the Award is assumed, or a new award substituted, in connection with
the Change in Control.  If so determined by the Committee or the Board, in
connection with a Change in Control, all or a portion of the Award may be
cancelled in connection with the Change in Control for a cash payment equal to
the per-Share payment in connection therewith.

 

4.                                      SETTLEMENT OF AWARD

 

The vested portion of the Award shall be settled by the delivery to the
Participant or a designated brokerage firm of one Share per vested Restricted
Stock Unit as soon as reasonably practicable following the vesting of the Award,
and in all events no later than March 15 of the year following the year of
vesting (unless earlier delivery is required by Section 409A of the Code or
delivery is deferred pursuant to a nonqualified deferred compensation plan in
accordance with the requirements of Section 409A of the Code).

 

5.                                      RESTRICTIONS ON RESALES OF SHARES
ACQUIRED PURSUANT TO SETTLEMENT OF THE AWARD

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of the settlement of the Award, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
participants and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.

 

6.                                      INCOME TAXES

 

The Company shall not deliver Shares in respect of the vesting of the Award
unless and until the Participant has made arrangements satisfactory to the
Administrator to satisfy applicable withholding tax obligations.  The Company
may withhold Shares issuable in connection with the vesting or settlement of the
Award (provided that Shares may be withheld only to the extent that such
withholding will not result in adverse accounting treatment for the Company) to
pay the maximum required withholding taxes unless the Participant pays the
withholding tax obligations to the Company by cash or check.  The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the vesting or settlement of the Award
from any amounts payable by it to the Participant (including, without
limitation, future cash wages).

 

3

--------------------------------------------------------------------------------



 

7.                                      NON-TRANSFERABILITY OF AWARD

 

Except as permitted by the Administrator or as permitted under the Plan, the
Participant may not assign or transfer the Award to anyone other than by will or
the laws of descent and distribution.  The Company may cancel the Participant’s
Award if the Participant attempts to assign or transfer it in a manner
inconsistent with this Section 7.

 

8.                                      OTHER AGREEMENTS SUPERSEDED

 

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.

 

9.                                      LIMITATION OF INTEREST IN SHARES SUBJECT
TO AWARD

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any Shares allocated or
reserved for the purpose of the Plan or subject to the Grant Notice or these
Standard Terms and Conditions except as to such Shares, if any, as shall have
been issued to such person upon settlement of the Award.  Nothing in the Plan,
in the Grant Notice, these Standard Terms and Conditions or any other instrument
executed pursuant to the Plan shall confer upon the Participant any right to
continue in the Company’s service nor limit in any way the Company’s right to
terminate the Participant’s service at any time for any reason.

 

10.                               GENERAL

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

 

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall

 

4

--------------------------------------------------------------------------------



 

control.  In the event of any conflict between the Grant Notice and these
Standard Terms and Conditions, the Grant Notice shall control.

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

 

11.                               ELECTRONIC DELIVERY

 

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, the Award and the Shares via Company
web site or other electronic delivery.

 

12.                               DEFINITIONS

 

A.                                    “Good Reason” means any of the following
actions upon or after a Change in Control, without the Participant’s express
prior written approval, other than due to the Participant’s Disability or death:
(i) (a) an adverse change in the Participant’s status, title, position or
responsibilities (including reporting responsibilities) from the Participant’s
status, title, position or responsibilities as in effect immediately prior to
the Change in Control; (b) the assignment to the Participant of any duties or
responsibilities which are inconsistent with the Participant’s status, title,
position or responsibilities as in effect immediately prior to the Change in
Control; or (c) any removal of the Participant from or failure to reappoint or
reelect the Participant to any of the offices or positions held by the
Participant immediately prior to the Change in Control, except in the case of
(a), (b) or (c) in connection with the termination of the Participant’s
employment for Cause, as a result of the Participant’s Disability or death, or
by the Participant other than for Good Reason; (ii) a reduction in the
Participant’s base salary or any failure to pay the Participant any compensation
or benefits to which the Participant is entitled within five (5) days of the
date due; (iii) a reduction in the Participant’s annual cash bonus opportunity
or equity-type incentive opportunity; (iv) the Company requiring the Participant
to relocate to any place outside a fifty (50) mile radius of the location
serving as the Participant’s principal work site immediately prior to the Change
in Control, except for reasonably required travel on the business of the Company
or an Affiliate which is not materially greater than such travel requirements in
effect immediately prior thereto; (v) the failure by the Company to continue in
effect employee benefits for the Participant no less favorable in the aggregate
as in effect immediately prior to the Change in Control; or (vi) any material
breach by the Company of any provision of an agreement between the Company and
the Participant.  With respect to (i) through (vi) above, Good Reason shall not
be deemed to have occurred unless the Participant shall have notified the
Company in writing of his or her intent to resign for Good Reason within thirty
(30) days following occurrence of the event constituting Good Reason and the
Company shall not have cured the grounds for Good Reason within five (5) days
following the provision of such notice.

 

5

--------------------------------------------------------------------------------



 

B.                                    “Qualifying Termination” means termination
of the Participant’s employment by the Company without Cause or resignation by
the Participant for Good Reason.

 

6

--------------------------------------------------------------------------------